     Case 18-03288     Doc 48   Filed 10/03/19 Entered 10/03/19 13:59:57          Desc Main
                                   Document Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )              BK No.:     18-03288
David E Agbon-Ifo                           )
                                            )              Chapter: 13
                                            )
                                                           Honorable Timothy Barnes
                                            )
                                            )
                Debtor(s)                   )

                              Order Dismissing Case for Material Default

       This matter coming before the Court on Trustee's Motion To Dismiss for Material Default, the
Court having heard the facts and the arguments of counsel,

IT IS HEREBY ORDERED:

1.       This case is dismissed.




                                                        Enter:


                                                                 Timothy A. Barnes
Dated: October 03, 2019                                          United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee
 Marilyn O. Marshall
 Suite 800
 224 South Michigan Avenue
 Chicago, IL 60604-2500
 (312) 431-1300
